DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (US 2018/0097073).
Oda et al discloses a mist CVD film formation apparatus 19 configured to supply mist of a solution to a surface of a substrate, the film formation apparatus comprising: a furnace (chamber 27 surrounded by heater 28) configured to house the substrate 20 so 4, 25 configured to generate the mist of the solution therein; a mist supply path connecting the mist generation tank and the furnace; a carrier gas supply path 22a configured to supply carrier gas into the mist generation tank; a diluent gas supply path 22b configured to supply diluent gas into the mist supply path; and a gas flow rate controller (first control valve 23a and second flow control 23b valves to control gas supply) configured to control a flow rate of the carrier gas and a flow rate of the diluent gas, wherein the mist in the mist generation tank flows to the mist supply path with the carrier gas, the mist in the mist supply path flows to the furnace with the carrier gas and the diluent gas (See Figs 5-6, [0115]-[0186]).
In regards to the limitation, the gas flow rate controller is configured to decrease the flow rate of the diluent gas when increasing the flow rate of the carrier gas, this limitation is interpreted as intended use. Oda et al teaches the flow rate of the carrier gas is not particularly limited, and may be in the range of 0.1-20 L/min, and the flow rate of the diluted carrier gas may be in the range of 0.001 to 2 L/min, and regulating the flow rate of gases during processing ([0076], [0118], [0123], [0186]); therefore a flow control is taught that can increase or decrease the flow of gases and is capable of the claimed intended use. Furthermore, the use of a human operator for controlling the gas control valves, also reads on the claimed limitation and would read on the claimed limitation. The same argument applies to dependent claim 2.
In regards to “so as to epitaxially grow a film on the surface of the substrate”, this recitation occurs in the preamble. When reading the preamble in the context of the entire claim, the recitation “so as to epitaxially grow a film on the surface of the substrate”  is not limiting because the body of the claim describes a complete invention Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Referring to claim 2, see remarks above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2018/0097073), as applied to claims 1-2 above, and further in view of Li (US 2018/0326436).
Oda et al teaches all of the limitations of claim 3, as discussed above, except the mist generation tank comprises: a reservoir storing the solution; a first ultrasonic transducer configured to apply ultrasonic vibration to the solution in the reservoir so as to generate the mist of the solution in the reservoir; and a second ultrasonic transducer configured to apply ultrasonic vibration to the solution in the reservoir so as to generate the mist of the solution in the reservoir, and the film formation apparatus is configured, at a beginning of the epitaxial growth of the film, to activate the first ultrasonic transducer at first, and then additionally activate the second ultrasonic transducer. Oda et al teaches an ultrasonic transducer mist chamber, however does not teach a second ultrasonic transducer ([0116]).
35 for controlling the gas flow rate and the number of operating transducers to improve the production efficiency (Fig 1 and 12; [0057], [0088]-[0094]), which clearly suggests a film formation apparatus configured to active a first ultrasonic transducer and second ultrasonic transducer at different times.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Oda et al by including additional ultrasonic transducers and a mist controller capable of operating the transducers, as taught by Li, to improve production efficiency.
In regards to the limitation, the film formation apparatus is configured, at a beginning of the epitaxial growth of the film, to activate the first ultrasonic transducer at first, and then additionally activate the second ultrasonic transducer, this limitation is interpreted as intended use. The combination of Oda et al and Li teaches a flow controller for controlling the number of operating transducers to improve the production efficiency; therefore the apparatus taught by the combination of Oda et al and Li is capable of the claimed intended use. Furthermore, the use of a human operator for controlling activing the first transducer and second transducer at different times, also reads on the claimed limitation and would read on the claimed limitation. The same argument applies to dependent claim 4.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2018/0097073), as applied to claims 1-2 above, and further in view of Shirahata et al (US 2013/0039843).
Oda et al teaches all of the limitations teaches all of the limitations of claim 5, as discussed above, expect a plurality of mist generation tanks, and the gas flow rate controller is configured to control respective flow rates of gas flowing from each mist generation tank to the furnace such that a total flow rate of gas flowing from the plurality of mist generation tanks to the furnace is constant. Oda et al teaches a single mist generation tank with a first gas flow control valve for a carrier gas and a second gas flow control valve for a dilution gas, as discussed above.
In a film formation apparatus, Shirahata et al teaches a plurality of mist generation tanks 5A, 5B, containing a first and second solution 10, 11 and a predetermined amount of a first and second solution is delivered to the reaction chamber 1 (See Fig 1-2 and [0028]-[0054] a film forming apparatus with separation and independent mist forming units 6A, 6B for delivering precursors).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Oda et al by including a plurality of mist generation tanks, as taught by Shirahata et al, having gas flow controllers to supply a predetermined amount of precursor mists to the reactor, and because duplication of parts is prima facie obvious (MPEP 2144.4 VI. B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nara e al (US 2018/0066361) teaches a mist generation unit with carrier gas supply and  flow regulation valves to regulate gas flow rates in response to instructions from the main control unit (Fig 8; [0107]-[0113]).
Fujita et al (US 2021/0013035) teaches mist apparatus with flow control valves ([0113]-[0115]).
Yagyu et al (US 2018/0287169) teaches a mist CVD apparatus with a flow control valves configured to control flow of gas sent from the gas source ([0075]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714